Citation Nr: 1758189	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  14-08 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an additional extension of a temporary total evaluation for convalescence following surgery for service-connected residuals of a left eye injury beyond September 30, 2010.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision, which assigned a temporary evaluation of 100 percent based on surgical or other treatment necessitating convalescence for the period of March 9, 2010, to September 30, 2010.  In June 2017, the Veteran had a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is in the claims file.

Also, the issue of entitlement to a disability rating in excess of 30 percent for residuals of a left eye injury was raised by the record during the June 2017 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

On March 9, 2010, the Veteran underwent ophthalmic surgery to correct a failed left eye corneal transplant.  In an April 2010 rating decision, the RO granted a temporary total disability rating pursuant to 38 C.F.R. § 4.30 for convalescence from March 9, 2010, to April 30, 2010.  In his May 2010 claim, the Veteran requested an extension of his recovery period; specifically, for six months to one year.  A March 2011 rating decision extended his period of convalescence to September 30, 2010.  The Veteran contends in his March 2012 notice of disagreement that his convalescence period should be extended an additional six months because his eye never completely healed after surgery.  He further elaborates in his March 2014 substantive appeal that his ophthalmologist submitted medical evidence to support his request for additional convalescence.  He additionally testified during his June 2017 Board hearing that prior to his surgery, he worked as a police dispatcher at the VA.  After surgery, he returned to his job at the VA, but could not remember the date he returned to work.  

A May 2010 statement from Dr. C.J. notes the Veteran's recovery time for his corneal transplant of the left eye was estimated to be six months to one year.  A February 2011 VA treatment record notes the Veteran broke a tooth at work on Friday.  Based on the above, it is unclear when the Veteran returned to work following his surgery.  

The Court has determined that the inability to return to any employment would, in fact, show a need for continuing convalescence under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary).  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state." Id. (citing Webster's Medical Desk Dictionary 606 (1986)).

Moreover, VA has a duty to assist the Veteran in obtaining records from federal government agencies where it has "actual notice" that these records exist.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  38 C.F.R. § 3.159(c)(2) provides:

VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to...records from other Federal agencies....VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.

The VA Adjudication Manual includes procedures for requesting records from a federal entity, including requests for records from the National Personnel Records Center (NPRC) when federal civilian employment records are needed.  See M21-1, Section III.iii.1.C.2.b.  That provision provides:

The procedure described in the table below represents the minimum efforts VA must make in order to comply with the duty-to-assist requirements in 38 CFR 3.159.  If there is a reasonable expectation that development actions beyond those described in the table below could result in the procurement of records to support a pending claim, such additional actions should be taken.

Id. (emphasis added).  

Therefore, the Board finds a remand is necessary to comply with the duty to assist in attempting to obtain the Veteran's relevant VA personnel records.  If the herein requested development reveals the Veteran returned to work after September 30, 2010, then this matter must be referred to the Veterans Service Center Manager in order to consider whether an extension of the Veteran's temporary total disability benefits is warranted beyond the initial six month period following the Veteran's surgery on March 9, 2010.  See 38 C.F.R. § 4.30 (b)(2) providing that an extension of 1 or more months up to 6 months beyond the initial 6 months period may only be made upon approval of the Veterans Service Center Manager. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit any official documentation he has concerning when he returned to work in late 2010 or early 2011 at VA.

2.  Contact the appropriate records depository and request the Veteran's VA employment and pay records from September 2010 to March 2011.  All relevant supporting documentation reflecting the Veteran's employment, reports of annual leave and sick leave, and accommodations for disability made during such employment should be requested.  If the records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file.

3.  Only if the above development reveals the Veteran returned to work after September 30, 2010, the AOJ should forward the case to the appropriate Veterans Service Center Manager for consideration of entitlement to an extension beyond the initial six-month period of a temporary total rating due to convalescence following surgery in March 2010 under 38 C.F.R. § 4.30 (b).

4.  After the development requested above has been completed, the RO should again review the record.  Any additional evidentiary development which may become apparent should be accomplished at this point.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






